Name: Commission Regulation (EC) No 1674/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in India
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 178/ 14 Official Journal of the European Communities 12. 7. 94 COMMISSION REGULATION (EC) No 1674/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in India THE COMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3823/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1994 to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; whereas, in respect of the products of order Nos and categories indicated in the table below and originating in India, the relevant ceilings were fixed at the levels indicated in that table : Order Nos Category Ceiling pieces tonnes 40.0033 3 315,000 40.0050 5 755 000 40.0080 8 958 500 40.0090 9 65,500 40.0130 13 1 009 000 40.0170 17 40 500 40.0180 18 56,000 40.0190 19 873 000 40.0210 21 281 000 40.0220 22 324,500 40.0230 23 154,000 40.0260 26 197 500 40.0270 27 130 000 40.0280 28 54 500 40.0330 33 121,000 40.0420 42 37,500 40.0480 48 30,000 40.0500 50 30,000 40.0530 53 0,500 40.0580 58 1 837,500 40.0590 59 155,000 40.0600 60 0,500 40.0650 65 83,000 40.0660 66 11,500 40.0670 67 42,500 40.0740 74 33 500 (') OJ No L 370, 31 . 12. 1990, p . 39. 0 OJ No L 338, 31 . 12. 1993, p . 22. 12. 7. 94 Official Journal of the European Communities No L 178/ 15 Order Nos Category Ceiling pieces tonnes 40.0760 76 84,500 40.0780 78 79,500 40.0830 83 30,000 40.0850 85 0,500 40.0880 88 4,000 40.0900 90 38,000 40.1110 111 2,000 40.1120 112 16,500 40.1130 113 13,000 42.1360 136 60,500 42.1590 159 19,500 42.1610 161 37,000 Whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January 1994 to 30 June 1994) preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and the origin in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products indicated in the table below and originating in India, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description 40.0033 3 5512 Woven fabrics of synthetic fibres (staple or waste) (tonnes) other than narrow woven fabrics, pile fabrics 5513 (including terry fabrics) and chenille fabrics 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 40.0050 5 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, (1 000 pieces) 6101 20 90 cardigans, bed jackets and jumpers (other than 6101 30 90 jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 No L 178/16 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0080 8 6205 10 00 Men's or boys' shirts, other than knitted or (1 000 pieces) 6205 20 00 crocheted, of wool , cotton or man-made fibres 6205 30 00 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of (tonnes) 580219 00 cotton : toilet lines and kitchen linen, of terry towel ­ ling and similar woven terry fabrics, of cotton, other ex 6302 60 00 than knitted or crocheted 40.0130 13 6107 11 00 Men's or boys' underpants and briefs, women's or (1 000 pieces) 6107 12 00 girls' knickers and briefs, knitted or crocheted, of 6107 19 00 wool , cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets and (1 000 pieces) 6203 32 90 blazers, other than knitted or crocheted, of wool, of 6203 33 90 cotton or of man-made fibres 6203 39 19 40.0180 18 6207 11 00 Men's or boys' singlets and other vests, underpants, (tonnes) 6207 1 9 00 briefs, nightshirts, pyjamas, bathrobes, dressing 6207 21 00 gowns and similar articles, other than knitted or 6207 22 00 crocheted 6207 29 00 6207 91 6207 92 00 6207 99 00 6208 11 00 Women's and girls' singlets and other vests, slips, 6208 19 10 petticoats, briefs, panties, nightdresses, pyjamas, 6208 19 90 negliges, bathrobes, dressing gowns and similar 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0190 19 6213 20 00 Handkerchiefs other than knitted or crocheted (1 000 pieces) 6213 90 00 40.0210 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister jackets and (1 000 pieces) ex 6201 12 90 the like other than knitted or crocheted, of wool, of ex 6201 13 10 cotton or man-made fibres ; ex 6201 13 90 upper parts of tracksuits with lining, other than of 6201 91 00 category 16 or 29, of cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 621 1 43 41 12. 7. 94 Official Journal of the European Communities No L 178/17 Order No Category CN code Description 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres not put up (tonnes) 5508 10 19 for retail sale 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0230 23 5508 20 10 Yarn of staple or waste artificial fibres, not put up (tonnes) for retail sale 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 40.0260 26 6104 41 00 Women's or girls' dresses, of wool, of cotton or (1 000 pieces) 6104 42 00 man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts (1 000 pieces) 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 No L 178/ 18 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and shorts (1 000 pieces) 6103 41 90 (other than swimwear) knitted or crocheted, of wool, 6103 4210 of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 610461 10 6104 61 90 6104 6210 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained (tonnes) from strip or the like of polyethylene or polypropy ­ 6305 31 91 lene, less than 3 m wide ; sacks and bags, of a kind 6305 31 99 used for the packing of goods, not knitted or crocheted, obtained from strip or the like 40.0420 42 5401 20 10 Yarn of artificial fibres ; yarn of artificial filaments, (tonnes) not put up for retail sale, other than single yarn of 5403 10 00 viscose rayon untwisted or with a twist of not more 5403 20 10 than 250 turns per metre and single non-textured 5403 20 90 yam of cellulose acetate ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 40.0480 48 5107 10 10 Yarn of combed sheep's or lambs' wool (worsted (tonnes) 5107 10 90 yarn) or of combed fine animal hair, not put up for 5107 20 10 retail sale 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 40.0500 50 5111 11 00 Woven fabrics of sheep's or lambs' wool or of fine (tonnes) 5111 19 10 animal hair 5111 19 90 51 1 1 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 51 1 1 90 99 12. 7. 94 Official Journal of the European Communities No L 178/ 19 Order No Category CN code Description 40.0500 5112 11 00 (cont 'd) 5112 19 10 5112 19 90 5112 20 00 511230 10 5112 30 30 5112 30 90 511290 10 51129091 5112 90 93 5112 90 99 40.0530 53 5803 10 00 Cotton gauze (tonnes) 40.0580 58 5701 10 10 Carpets, carpeting and rugs, knotted (made up or (tonnes) 5701 10 91 not) 5701 10 93 5701 10 99 5701 90 10 5701 90 90 40.0590 59 5702 10 00 Carpets and other textile floor coverings other than (tonnes) 5702 31 10 the carpets of category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.0600 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flan ­ (tonnes) ders , Aubusson, Beauvais and the like, and needle ­ worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand No L 178/20 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of categories (tonnes) 38 A and 63, of wool, of cotton or of man-made ex 6001 10 00 fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 4210 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 600243 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0660 66 6301 10 00 Travelling rugs and blankets, other than knitted or (tonnes) 6301 20 91 crocheted, of wool, of cotton or of man-made fibres 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 40.0670 67 5807 90 90 Knitted or crocheted clothing accessories other than (tonnes) for babies, household linen of all kinds, knitted or 6113 00 10 crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing 6117 10 00 articles knitted or crocheted blankets and travelling 6117 20 00 rugs, other knitted or crocheted articles including 6117 80 10 parts of garments or of clothing accessories 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 12. 7. 94 Official Journal of the European Communities No L 178/21 Order No Category CN code Description 40.0670 6303 1 1 00 (cont 'd) 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0740 74 610411 00 Women's or girls' knitted or crocheted suits and (1 000 pieces) 6104 12 00 ensembles, of wool , of cotton or man-made fibres, 6104 13 00 excluding ski suits ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 40.0760 76 6203 22 10 Men's or boys' industrial or occupational clothing ; (tonnes) 6203 23 10 other than knitted or crocheted ; women's or girls' 6203 29 1 1 aprons, smock-overals and other industrial or occu ­ 6203 32 10 pational clothing, other than knitted or crocheted 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 40.0780 78 6203 41 30 Garments, other than knitted or crocheted excluding (tonnes) 6203 42 59 garments of categories 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 6203 43 59 26, 27, 29, 68 , 72, 76 and 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 No L 178/22 Official Journal of the European Communities 12. 7. 94 Order No Category CN code Description 40.0780 6211 31 00 (cont 'd) 621 1 32 90 6211 33 90 6211 41 00 6211 42 90 621 1 43 90 40.0830 83 61011010 Overcoats, jackets, blazer and other garments, inclu ­ (tonnes) 6101 20 10 ding ski suits, knitted or crocheted, excluding 6101 30 10 garments of categories 4, 5, 7, 13, 24, 26, 27, 28 , 68, 69, 72, 73 , 74 and 75 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 40.0850 85 6215 20 00 Ties, bow ties and cravats, not knitted or crocheted, (tonnes) 6215 90 00 of wool, of cotton or man-made fibres 40.0880 88 ex 6209 10 00 Stockings, socks and sockettes, not knitted or (tonnes) ex 6209 20 00 crocheted, other clothing accessories, other than for ex 6209 30 00 babies, other than knitted or crocheted ex 6209 90 00 6217 10 00 6217 90 00 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, of synthetic fibres, (tonnes) 5607 49 1 1 plaited or not 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 40.1110 111 6306 91 00 Camping goods, woven, other than pneumatic (tonnes) 6306 99 00 mattresses and tents 40.1120 112 6307 20 00 Other made up textile articles, woven, excluding (tonnes) ex 6307 90 99 those of categories 113 and 114 12. 7. 94 Official Journal of the European Communities No L 178/23 Order No Category CN code Description 40.1130 113 6307 10 90 Floor cloths, dish cloths and dusters other than (tonnes) knitted or crocheted 42.1360 136 5007 10 00 Woven fabrics of silk 5007 20 10 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 42.1590 159 6204 49 10 Dresses, blouses and shirt-blouses of silk or silk waste 6206 10 00 6214 10 00 Shawls, scarves, mufflers, mantillas, veils and the like  Of silk or silk waste 6215 10 00 Ties, bow ties and cravats :  Of silk or silk waste 42.1610 161 6201 19 00 Clothing, other than knitted or crocheted, other 6201 99 00 than those of categories 1 to 123 and category 159 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 621 1 20 00 6211 39 00 621 1 49 00 ex 6214 90 90 No L 178/24 Official Journal of the European Communities 12. 7. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission